Order entered May 11, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-21-00115-CV

       IN RE COMMERCIAL CREDIT GROUP INC. AND ARTHUR
                     CASTANON, Relators

          Original Proceeding from the 429th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 429-05562-2020

                                    ORDER
                  Before Justices Schenck, Nowell, and Garcia

      Based on the Court’s opinion of this date, we CONDITIONALLY

GRANT relators’ petition for a writ of mandamus. The Court ORDERS the trial

judge issue a written order, within fifteen (15) days of the date of this opinion (i)

vacating its January 28, 2021 order denying relators’ motion to dismiss, (ii)

granting relators’ motion to dismiss and dismissing the claims of the real party in

interest, and (iii) setting a hearing to determine the amount, if any, of costs and

reasonable attorney’s fees relators are entitled to recover.
      The Court further ORDERS the trial judge to file with this Court, within

thirty (30) days of the date of this Order, a certified copy of the order vacating the

January 28, 2021 order denying relators’ motion to dismiss, granting the motion to

dismiss, and setting the attorney’s fees hearing. The writ will issue only if the trial

court fails to comply with this Order.




                                             /Dennise Garcia/
                                             DENNISE GARCIA
                                             JUSTICE